DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The “Related Applications” section of the specification should include patent numbers of the related applications.  
Appropriate correction is required.
Claim Objections
Claims 4, 10 and 14-15 are objected to because of the following informalities:  
Claim 4, line 3 – “three d segments” should be “three segments”.  
Claim 10, line 6 – “a second c pipe” should be “a second pipe”.
Claim 14, line 2 – “a second length” is recited without first reciting “a first length”.
Claim 15, line 3 – “an inner r surface” should be “an inner surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 15 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Copeland et al. 2013/0043656.
In regard to claim 1, Copeland et al. discloses a pipe joint comprising:
a gasket 12 located within an annular groove 19 of a bell socket 10 of a first plastic pipe, the gasket including (a) an inner surface that defines a circumference of a first length and (b) a plurality of segments 18 partially embedded within the gasket, each segment of the plurality of segments having opposing lateral edges and a second length extending to and between the opposing lateral edges; and
a second plastic pipe 14 inserted through an opening defined by the inner annular surface,
wherein a sum of all of the second lengths is no more than 70% of the first length (circumferential lengths of 18 are spaced by at least the length of one of the segments, thereby making the sum of the lengths of 18 no more than 50%).
In regard to claim 2, wherein the sum of all of the second lengths is no more than 50% of the first length (circumferential lengths of 18 are spaced by at least the length of one of the segments, thereby making the sum of the lengths of 18 no more than 50%).
In regard to claim 3, wherein the sum of all of the second lengths is between 45% and 55% of the first length (circumferential lengths of 18 are spaced by at least the length of one of the segments, thereby making the sum of the lengths of 18 no more than 50%).
In regard to claim 15, Copeland et al. discloses a pipe joint comprising:

wherein a sum of all of the second lengths is between approximately 40% to approximately 65% of the first length (circumferential lengths of 18 are spaced by at least the length of one of the segments, thereby making the sum of the lengths of 18 no more than 50%).
In regard to claim 20, wherein the sum of all of the second lengths is equal to about 45% to about 55% of the first length (circumferential lengths of 18 are spaced by at least the length of one of the segments, thereby making the sum of the lengths of 18 no more than 50%).
In regard to claim 21, Copeland et al. discloses a gasket 12 comprising:
an inner surface that defines a circumference of a first length; and
a plurality of segments 18 partially embedded within the inner annular surface, each segment of the plurality of segments including at least one spigot tooth row 20 having opposing lateral edges and having a second length extending to and between the opposing lateral edges,
wherein a sum of all of the second lengths is less than or equal to 65% of the first
length (circumferential lengths of 18 are spaced by at least the length of one of the segments, thereby making the sum of the lengths of 18 no more than 50%).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,619,779. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679